               Case 9:19-bk-01947-FMD             Doc 394       Filed 06/17/20        Page 1 of 33




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION
                                     www.flmb.uscourts.gov

    In re:

    JUST ONE MORE RESTAURANT CORP.,                            Case No. 9:19-bk-01947-FMD
    and JUST ONE MORE HOLDING CORP.,1                          (Jointly administered with
                                                               Case No. 9:19-bk-01948-FMD)
              Debtors.                                         Chapter 11 Cases

    In re:

    BRUCE E. BOZZI, SR.,                                        Case No. 9:19-bk-09677-FMD
                                                                Chapter 7
              Debtor.


    In re:

    WALTER J. GANZI, JR.,                                       Case No. 9:19-bk-09680-FMD
                                                                Chapter 7
        Debtor.
______________________________________/
             JOINT MOTION TO APPROVE COMPROMISE AND SETTLEMENT AND
                     NOTICE OF COMPROMISE OF CONTROVERSIES




1
 The last four digits of each Chapter 11 Debtors’ (as defined herein) federal tax identification number are Just One
More Restaurant Corp. (5070) and Just One More Holding Corp. (6081). The address of the Chapter 11 Debtors is
8955 Fontana Del Sol Way, 2nd Floor, Naples, Florida 34109.

                                                         1
          Case 9:19-bk-01947-FMD          Doc 394      Filed 06/17/20     Page 2 of 33




                             NOTICE OF OPPORTUNITY
                       TO OBJECT AND REQUEST FOR HEARING

    The Court will consider the relief requested in this paper without further notice or hearing
    unless a party in interest files a response within 10 days from the date set forth on the
    attached proof of service, plus an additional three days for service if any party was served
    by U.S. Mail. You should read these papers carefully and discuss them with your attorney
    if you have one. If the paper is an objection to your claim in this bankruptcy case, your
    claim may be reduced, modified, or eliminated.

    If you object to the relief requested in this paper, you must file a response with the Clerk of
    the Court at Sam M. Gibbons United States Courthouse, 801 N. Florida Avenue, Suite 555,
    Tampa, Florida 33602, and serve a copy on the movant's attorney, Robert A. Schatzman,
    Esq. and Steven J. Solomon, Esq., GrayRobinson, P.A., 333 S.E. 2nd Avenue, Suite 3200,
    Miami, FL 33131, and any other appropriate persons within the time allowed. If you file
    and serve a response within the time permitted, the Court will either schedule and notify
    you of a hearing or consider the response and grant or deny the relief requested without a
    hearing.

    If you do not file a response within the time permitted, the Court will consider that you do
    not oppose the relief requested in the paper, will proceed to consider the paper without
    further notice or hearing, and may grant the relief requested.

    A Preliminary Hearing will be held on June 22, 2020 at 2:00 p.m. before the Honorable
    Caryl E. Delano, Chief Bankruptcy Judge, to consider and act upon this Motion.


       Pursuant to rules 2002(a) and 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Bruce E. Bozzi, Sr. ("Bozzi") and Walter J. Ganzi, Jr. ("Ganzi" and

together with Bozzi, collectively, the "Chapter 7 Debtors" or the "Majority Shareholders"),

through their undersigned counsel, together with Gary Ganzi and Claire Ganzi Breen,

individually and as Attorneys-in-Fact for the Estate of Charles Cook (the "Minority

Shareholders" and together with the Majority Shareholders, the “Shareholders”), Victor Ganzi

(“VG”), and Hoguet Newman Regal & Kenney, LLP ("HNRK") (collectively, the "Parties" or

“Movants”), hereby file this joint motion (the "Motion") on negative notice seeking the entry of

an order, substantially in the form attached hereto as Exhibit "A" (the "Settlement Order")

authorizing and approving, effective as of the date the Settlement Order becomes a final non-


                                                 2
             Case 9:19-bk-01947-FMD             Doc 394       Filed 06/17/20        Page 3 of 33




appealable order (the "Settlement Order Effective Date"), the terms of the Settlement Agreement

dated June 17, 2020 attached hereto as Exhibit "B" (the "Settlement Agreement") 2 by and

between the Parties. In support of this Motion, the Parties respectfully state as follows:

                                    JURISDICTION AND VENUE

        1.       This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of the Chapter 7

Debtors' bankruptcy cases and this Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        2.       The statutory predicates for the relief requested herein are section 105 of chapter

11 of title 11 of the United States Code (the "Bankruptcy Code"), rule 9019(a) of the Bankruptcy

Rules, and rules 2002-4(a), 9013-1(b)-(c)(1) and 9072-1(c)(2) of the Local Rules of the United

States Bankruptcy Court for the Middle District of Florida (eff. July 1, 2019) (the "Local

Rules").

                                             BACKGROUND

A.      The Chapter 11 Debtors

        3.       On March 7, 2019 (the "Chapter 11 Petition Date"), each of Just One More

Restaurant Corp. ("JOMR") and Just One More Holding Company ("JOMH") (collectively, the

"Chapter 11 Debtors") 3 commenced their cases by filing voluntary petitions for relief under

chapter 11 of the Bankruptcy Code with this Court.

        4.       The Chapter 11 Debtors are managing their affairs as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

2
  All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Settlement
Agreement.
3
  The last four digits of each Chapter 11 Debtor's federal tax identification number are Just One More Restaurant
Corp. (5070) and Just One More Holding Corp. (6081). The address of the Chapter 11 Debtors is 8955 Fontana Del
Sol Way, 2nd Floor, Naples, FL 34109.

                                                       3
             Case 9:19-bk-01947-FMD       Doc 394     Filed 06/17/20     Page 4 of 33




       5.       On April 16, 2019, the Court entered an order authorizing the Chapter 11 Debtors

to appoint Gerard A. McHale, Jr. as the Chief Restructuring Officer (the “CRO”) of each of the

Chapter 11 Debtors [JOMR/JOMH, Case No. 9:19-bk-01947-FMD, Docket No. 139].

       6.       On May 13, 2019, the United States Trustee (the “U.S. Trustee”) filed a notice

with the Court indicating that the U.S. Trustee will not appoint a committee of unsecured

creditors.

       7.       For a detailed description of the Chapter 11 Debtors, Movants respectfully refer

the Court and parties in interest to the Declaration of Chief Restructuring Officer, Gerard A.

McHale, in Support of Chapter 11 Petitions and First Day Pleadings [JOMR/JOMH, Case No.

9:19-bk-01947-FMD, Docket No. 7] (the "First Day Declaration") filed on the Chapter 11

Petition Date, which the Movants incorporate herein by reference.

B.     The Chapter 7 Debtors

       8.       On October 11, 2019 (the "Chapter 7 Petition Date", and together with the

Chapter 11 Petition Date, collectively, the "Petition Dates"), each of the Chapter 7 Debtors filed

voluntary petitions seeking relief under Chapter 7 of the Bankruptcy Code.

       9.       Robert E. Tardif, Jr. has been appointed as the Chapter 7 Trustee (the “Trustee”)

in each of the cases of the Chapter 7 Debtors.

       10.      On December 4, 2019, the Trustee filed in each of the Chapter 7 Debtors’ cases

an Amended Motion for Entry of an Order Authorizing the Trustee to Exercise the Debtor's

Rights and Interests in the Corporate Entity [Bozzi, Case No. 9:19-bk-09677-FMD, Docket No.




                                                 4
            Case 9:19-bk-01947-FMD              Doc 394       Filed 06/17/20       Page 5 of 33




52; Ganzi, Case No. 9:19-bk-09680-FMD, Docket No. 47] (collectively, the "Initial Palm OpCos

Authorization Motions").4

        11.      In the Initial Palm OpCos Authorization Motions, the Trustee sought authority

to exercise the ownership interests of the Chapter 7 Debtors in all but two of the business

entities involved in the Palm OpCos Authorization Motions (collectively, the "Original Palm

OpCos").5

        12.      On December 11, 2019, the Court entered orders granting the Initial Palm OpCos

Authorization Motions [Bozzi, Case No. 9:19-bk-09677-FMD, Docket No. 58; Ganzi, Case No.

9:19-bk-09680-FMD, Docket No. 55] (collectively, the "Initial Palm OpCos Authorization

Orders").

        13.      On February 10, 2020, the Trustee filed in each of the Chapter 7 Cases a

Supplemental Motion for Entry of an Order Authorizing the Trustee to Exercise the Debtor's

Rights and Interests in Corporate Entity [Bozzi, Case No. 9:19-bk-09677-FMD, Docket No. 112;

Ganzi, Case No. 9:19-bk-09680-FMD, Docket No. 94] (collectively, the "Supplemental Palm

OpCos       Authorization Motions" and together with the Initial Palm OpCos Authorization

Motions, the "Palm OpCos Authorization Motions").

        14.        In the Supplemental Palm OpCos Authorization Motions, the Trustee sought

authority to exercise the ownership' interests in two additional entities which the Trustee's

investigation revealed are directly owned by the Chapter 7 Debtors—BB Chicago, LLC (an

entity owned 100% by Bozzi) and WG Chicago, LLC (an entity owned 100% by Ganzi) (the



4
  The Initial Palm OpCos Authorization Motions amended the Motion for Entry of an Order Authorizing the Trustee
to Exercise Debtor’s Rights and Interests in Corporate Entity filed in each of the Chapter 7 Debtors’ cases. See
Bozzi, Case No. 9:19-bk-09677-FMD, Doc. 32; Ganzi, Case No. 9:19-bk-09680-FMD, Doc. 24.
5
  As explained below, the Trustee did not initially seek authority to exercise the ownership interests of the
Chapter 7 Debtors in BB Chicago, LLC and WG Chicago, LLC.

                                                       5
          Case 9:19-bk-01947-FMD         Doc 394     Filed 06/17/20    Page 6 of 33




Original Palm OpCos, BB Chicago, LLC and WG Chicago, LLC are collectively referred to

herein as the "Palm OpCos").

       15.      On February 20, 2020, the Court entered orders granting the Supplemental

Palm OpCos Authorization Motions [Bozzi, Case No. 9:19-bk-09677-FMD, Docket No. 136;

Ganzi, Case No. 9:19-bk-09680-FMD, Docket No. 117] (collectively, the "Supplemental Palm

OpCos Authorization Orders" and together with the Initial Palm OpCos Authorization Orders,

collectively, the "Palm OpCos Authorization Orders").

C.     The Derivative Action and the Fees Award

       16.    The Majority Shareholders and the Minority Shareholders represent and warrant

that they together own 100% of the issued and outstanding stock of JOMR and JOMH.

       17.    The Majority Shareholders and the Minority Shareholders are the adverse parties

in that certain action pending before the New York Supreme Court, Commercial Division, Ganzi

v. Ganzi, Index No. 653074/2012 (the "Derivative Action").

       18.    The Minority Shareholders have obtained, on behalf of JOMR and JOMH, a

judgment against the Majority Shareholders in the amount of $126,058,033 in the Derivative

Action (the "Judgment"). The Appellate Division, First Department of the New York Supreme

Court unanimously affirmed the Judgment.

       19.      The trial court in the Derivative Action awarded $4,566,296.93 in legal fees and

expenses for the successful prosecution of the Derivative Action for HNRK's work (the "Fees

Award"). The Majority Shareholders have appealed the Fees Award.

       20.    The Parties have various interests in the four bankruptcy cases pending before the

United States Bankruptcy Court for the Middle District of Florida, namely the Chapter 11 filings

by JOMR and JOMH, consolidated for administrative purposes only as Case No. 9:19-bk-01947-



                                               6
           Case 9:19-bk-01947-FMD              Doc 394       Filed 06/17/20       Page 7 of 33




FMD, and the Chapter 7 bankruptcy cases of Bruce E. Bozzi, Sr., 9:19-bk-09677-FMD and

Walter J. Ganzi, Jr. 9:19-bk-09680-FMD (hereinafter collectively referred to as the "Bankruptcy

Cases").

        21.      The pending appeals of the Fees Award by the Majority Shareholders were

abandoned on January 24, 2020 by Notices of Abandonment of Property of the Estate filed in the

Chapter 7 Cases by the Trustee [See Bozzi, Case No. 9:19-bk-09677-FMD, Docket No. 94;

Ganzi, Case No. 9:19-bk-09680-FMD, Docket No. 85] without objection, thereby resulting in the

reversion and ownership of any challenges, including any appellate remedies, with respect to the

Fees Award, to the Majority Shareholders.

                                 THE SETTLEMENT AGREEMENT

        22.      A copy of the Settlement Agreement is attached hereto as Exhibit "B", and its

significant terms are as follows:6

                 a.    The Parties will support payment or distribution from the Bankruptcy
                 Cases to the Majority Shareholders for deferred compensation owed of
                 $136,466.67 each upon the Settlement Order Effective Date.

                 b.      The Parties will support payment or distribution from VG to the Majority
                 Shareholders for reimbursement of maintenance costs for their Maryland and
                 Florida properties (the “Mortgaged Properties”), respectively, in the amounts as
                 follows: $69,129.90 to Walter J. Ganzi, Jr. (the “Ganzi Reimbursement”) and
                 $26,272.00 to Bruce E. Bozzi, Sr. (the “Bozzi Reimbursement”) in consideration
                 for the transfer of the Mortgaged Properties delineated in Paragraph 7 of the
                 Settlement Agreement. The Parties will support payment or distribution to Bruce
                 E. Bozzi, Sr. in the additional amount of $39,408.50 directly from the Trustee to
                 be paid from the Chapter 7 estate of Bruce E. Bozzi Sr. as reimbursement of
                 certain post-petition maintenance costs incurred by Mr. Bozzi in connection with
                 real property located in Long Island, New York (the “Bozzi Additional
                 Reimbursement,” and together with the Ganzi Reimbursement and the Bozzi
                 Reimbursement, collectively, the “Reimbursements”). The Reimbursements
                 shall be paid to the Majority Shareholders consistent with the payment terms
                 contained in Paragraph 7 of the Settlement Agreement. To the extent there is an
                 unresolved challenge to the Mortgages (as defined herein) owned and held by

6
 In the event of a discrepancy between the summary of the Settlement Agreement contained in this Motion and the
Settlement Agreement itself, the terms of the Settlement Agreement shall control.

                                                      7
Case 9:19-bk-01947-FMD       Doc 394      Filed 06/17/20    Page 8 of 33




   VG encumbering the Mortgaged Properties and additionally subject to Paragraph
   34 of the Settlement Agreement: (i) VG shall not be obligated to make either the
   Ganzi Reimbursement or the Bozzi Reimbursement; (ii) the Parties agree that the
   Reimbursements are obligations of the estates of the Chapter 7 Cases and each
   Party shall have the right to seek to have the Trustee pay the Reimbursements;
   and (iii) the Parties agree and hereby consent to the payment of the
   Reimbursements by the Trustee.

   c.     In settlement of the Fees Award, the Parties agree as follows:

          i.    The Majority Shareholders agree to discontinue, with prejudice,
                their appeals of the Fees Award;

         ii.    The Shareholders agree that the Fees Award is properly
                enforceable against JOMR as a prevailing plaintiff pursuant to
                New York General Business Law §626(e) and not against the
                Majority Shareholders personally, as determined by the trial court
                in the Derivative Action; and

        iii.    The Parties agree that HNRK shall be entitled to an allowed
                general unsecured claim in the Chapter 11 Case of JOMR of
                $4,566,296.93.

   d.      Contingent upon the consent of both, the Trustee and the CRO and
   subject to Paragraph 34 of the Settlement Agreement, the Parties shall not object
   to the amount, extent, validity, and priority of:

          i.    VG’s proofs of claims filed in the Chapter 7 Cases, which are as
                follows: (a) Proof of Claim No. 6 filed by VG on December 18,
                2019 in the Bozzi Chapter 7 Case; and (b) Proof of Claim No. 7
                filed by VG on December 18, 2019 in the Ganzi Chapter 7 Case;

         ii.    that certain Mortgage, dated January 3, 2018, which encumbers
                real property located at 1511 Gulf of Mexico Drive, Unit 202,
                Longboat Key, in Sarasota County, Florida 34228 owned by Bruce
                E. Bozzi, Sr., as detailed in Proof of Claim No. 6 filed by VG in
                the Bozzi Chapter 7 Case; and

        iii.    that certain Mortgage dated December 15, 2017, which encumbers
                real property located at 8941 Bozman Neavitt Road, St. Michaels,
                Maryland 21663 owned by Walter J. Ganzi, Jr., as detailed in Proof
                of Claim No. 7 filed by VG in the Ganzi Chapter 7 Case (together,
                the “Mortgages”).

   e.    Within five (5) business days after the Settlement Order approving this
   Agreement is final and non-appealable, the Trustee shall convey title to the


                                   8
Case 9:19-bk-01947-FMD        Doc 394      Filed 06/17/20     Page 9 of 33




   Mortgaged Properties to VG by executing separate quitclaim deeds for the
   Mortgaged Properties, each of which shall contain non-merger language
   acceptable to VG. In addition to the foregoing, and as additional consideration
   hereunder, VG shall receive from the Shareholders 14% of the residual value of
   the Shareholders’ equity interests in JOMR after the payment of creditors with
   allowed claims in the JOMR Chapter 11 Case. In consideration of such, together
   with the consent of the Trustee and the CRO, VG shall waive any and all rights
   that he currently has pursuant to that certain Option Agreement dated March 22,
   2017, by and between Walter J. Ganzi, Jr. and VG. For the avoidance of doubt,
   VG shall not be a shareholder of JOMR, JOMH or any other entity described in
   the Settlement Agreement. In addition to the Mortgaged Properties, VG shall be
   entitled to a distribution from the Bankruptcy Cases described in Paragraph 12 of
   the Settlement Agreement. Upon the consent of both, the Trustee and the CRO,
   VG shall also waive any right to receive any distribution on his unsecured proofs
   of claims filed in the Chapter 7 Cases and any deficiency claim resulting from
   the sale of the Mortgaged Properties. Within five (5) business days of VG’s
   receipt of the quitclaim deeds for the Mortgaged Properties as delineated herein,
   the Reimbursements shall be paid to the Majority Shareholders.

   f.      The Parties shall not object to the Majority Shareholders’ claimed
   exemptions in the Chapter 7 Cases. The Parties shall not file any written
   objections or adversary proceedings in connection with the claimed exemptions,
   shall not cooperate with any other party in interest in pursuing such objections,
   and shall not seek any further extensions of time to file any such objections. In
   fact, the Parties shall affirmatively support the Majority Shareholders’ claimed
   exemptions.

   g.      The Parties shall not challenge in an adversary proceeding or contested
   matter the Majority Shareholders’ discharge or the dischargeability of any
   particular debt of the Majority Shareholders. The Parties shall not file an
   adversary complaint or cooperate with any other party in interest in pursuing any
   such challenge. None of the Parties will seek any further extensions of time to
   file any such actions. In fact, the Parties shall affirmatively support the Majority
   Shareholders’ discharge.

   h.     The Majority Shareholders acknowledge that on May 7, 2020, the
   Appellate Division, First Department, of the New York Supreme Court
   unanimously affirmed the Judgment in the Derivative Action, and the Majority
   Shareholders agree that they will take no further action to reargue, appeal, review
   or modify the Judgment or the Fees Award.

   i.     The Parties acknowledge that the Judgment contained an award of
   $2,957,230.78 in favor of JOMH against the Majority Shareholders (see
   Judgment, ¶ 3) and an award of $651,087.66 in favor of the Minority
   Shareholders directly against the Majority Shareholders (see Judgment, ¶ 4).
   JOMH and the Minority Shareholders have filed valid Proofs of Claims in each


                                     9
Case 9:19-bk-01947-FMD        Doc 394      Filed 06/17/20      Page 10 of 33




   of the Chapter 7 Cases of the Majority Shareholders in at least those amounts
   (the “Proofs of Claims”). As a part of this settlement related to the Proofs of
   Claims, the Parties agree that up to $3,000,000 (net of taxes, carrying costs, and
   bankruptcy administrative fees and costs) shall be allocated from the sale
   proceeds of the two Long Island, New York properties formerly owned by Bruce
   E. Bozzi, Sr. and sold by the Trustee, and non-exempt personal property of the
   Debtors, if any, to JOMH as the portion of the Judgment attributed to JOMH’s
   claims determined in its favor in the Judgment and any remaining direct claims
   by the Minority Shareholders. The Parties will support that allocation with the
   Trustee. It is further agreed by the Parties hereto that the Minority Shareholders
   are entitled to 100% of any equity interest surplus in the JOMH Chapter 11 Case
   (i.e., any funds remaining in the JOMH Chapter 11 Case after final distributions
   are made therein to the holders of allowed claims under the Bankruptcy Code in
   the JOMH Chapter 11 Case).

   j.      The Parties agree that 100% of any remaining equity interest surplus in
   the JOMR Chapter 11 Case (i.e., any funds remaining in the JOMR Chapter 11
   Case after final distributions are made therein to the holders of allowed claims
   under the Bankruptcy Code in the JOMR Chapter 11 Case) shall be distributed as
   follows: 86% to the Minority Shareholders and 14% to VG. Subject to
   Paragraph 34 of the Settlement Agreement, the Trustee's and the CRO’s statutory
   fees and/or administrative expense claims shall not be chargeable against the
   equity interest surplus of the JOMR estate which shall be directly distributed to
   the Minority Shareholders and VG consistent with the foregoing.

   k.      The Settlement Order shall also provide that, in further consideration of
   the provisions contained in the Settlement Agreement upon which the Parties
   have relied in entering into the Settlement Agreement, and subject to Paragraph
   34 thereto, the Trustee and the CRO, on behalf of JOMR and JOMH, shall be
   similarly bound by the: (i) waiver of any adversary complaint, objection, or
   challenge to the (x) exemptions claimed by the Majority Shareholders, (y) the
   discharge of the Majority Shareholders, and (z) the dischargeability of any debt
   of either of the Majority Shareholders and the Settlement Order, in the same
   manner as the Minority Shareholders are bound pursuant to Paragraphs 8 and 9
   of the Settlement Agreement; and (ii) general release provisions contained in
   Article III, all of which shall be set forth in the decretal portion of the Settlement
   Order with representations that such provisions have been reviewed and
   approved by the Trustee, CRO, JOMR, and JOMH (the “Joinder”).

   l.      The Parties agree to work collaboratively in good faith with the Trustee,
   as well as with JOMR and JOMH (through the CRO), to maximize the cash value
   of the bankruptcy estates, with respect to the legal and proper tax treatment of the
   recent asset and stock sales. The Minority Shareholders will provide the services
   of their tax accountant, Phil Liscia, at their own expense, for the purpose of
   consummating this Agreement in the most tax efficient manner for the
   Shareholders. For the avoidance of doubt, the Trustee, JOMR and JOMH are not


                                     10
Case 9:19-bk-01947-FMD        Doc 394      Filed 06/17/20     Page 11 of 33




   bound by any suggestions or determinations made by Phil Liscia.
   Notwithstanding the foregoing, this Agreement is not subject to any particular
   outcome relating to the allocation of sale proceeds or the tax treatment of the
   asset and stock sales to Golden Nugget and the other assets of the Chapter 7
   estates. All federal, state, and local taxes due and owing by the bankruptcy
   estates shall be determined in cooperation with the fiduciaries of the Bankruptcy
   Cases. Subject to Paragraph 34, the taxes incurred by each of the bankruptcy
   estates as a direct result of the post-petition sale or transfer of assets and equity
   security interests shall be paid by the Trustee, JOMR and/or JOMH, as the case
   may be, in accordance with the priority provided for such taxes under the
   Bankruptcy Code. The allowed prepetition priority unsecured taxes will be paid
   either together with or after the payment of all allowed administrative expenses
   and prior to any distributions to general unsecured creditors or to the
   Shareholders with respect to the equity interest surplus, and before the dismissal
   of the Chapter 11 Cases and entry of final decrees in the Chapter 7 Cases. In
   recognition of the fact that JOMR and JOMH are Subchapter S corporations,
   with respect to the distribution of any equity interest surplus to the Shareholders,
   the federal, state, and local income tax consequences shall be different for each
   Shareholder, and each Shareholder shall be solely responsible for his or her own
   tax liabilities relating to the respective distributions.

   m.      To the extent consistent with the most favorable tax treatment, as well as
   the fiduciary obligations of the Trustee and the CRO under the Bankruptcy Code
   and relevant law, and subject to Paragraph 34 of the Settlement Agreement, the
   Parties agree that the amounts distributed to the Shareholders should be classified
   as a “liquidating distribution” and that the Chapter 11 Cases should be dismissed
   and JOMR and JOMH thereafter dissolved as expeditiously as possible following
   entry of the Settlement Order, but in no event later than December 31, 2020 with
   a Final Short Year tax return filed covering January 1, 2020 through the date of
   dissolution. In addition and subject to Paragraph 34 of the Settlement
   Agreement, the Trustee and the CRO shall file all relevant applications permitted
   under 11 U.S.C. § 505(b)(2) in order to expedite an examination, if any, of all
   filed returns by any governmental unit charged with the responsibility for the
   collection or determination of such taxes.

   n.       Release of Minority Shareholders, HNRK, and VG (“Minority
   Releasees”) by Majority Shareholders (“Majority Releasors”). Upon the
   Settlement Order Effective Date, the Majority Releasors (and their respective
   successors), shall forever waive, release, and discharge the Minority Releasees
   and their predecessors, successors, assignors or assignees, heirs, executors,
   administrators, agents, attorneys, spouses, and lineal descendants of and from
   any and all manner of actions, causes of action, suits, obligations, debts,
   liabilities, sums of money, accounts, reckonings, bonds, bills, covenants,
   contracts, controversies, agreements, promises, variances, trespasses, judgments,
   executions, claims (within the meaning of Section 101(5) of the Bankruptcy
   Code) and demands, whether at law or in equity, whether known, unknown, or


                                    11
Case 9:19-bk-01947-FMD        Doc 394     Filed 06/17/20     Page 12 of 33




   hereafter becoming known, whether at law or in equity, whether suspected or
   unsuspected or by reason of any matter, cause, or thing, including, without
   limitation, any claim arising under Chapter 5 of the Bankruptcy Code provided,
   however, that nothing therein shall be deemed or construed as a waiver of any
   rights or claims based upon any alleged breach of the Settlement Agreement.

   o.      Release of Majority Shareholders and VG (“Majority Releasees”) by the
   Minority Shareholders and HNRK (“Minority Releasors”). Upon the Settlement
   Order Effective Date, the Minority Releasors (and their respective successors)
   shall forever waive, release, and discharge the Majority Releasees and their
   predecessors, successors, assignors or assignees, heirs, executors, administrators,
   agents, attorneys, spouses and lineal descendants, of and from any and all manner
   of actions, causes of action, suits, obligations, debts, liabilities, sums of money,
   accounts, reckonings, bonds, bills, covenants, contracts, controversies,
   agreements, promises, variances, trespasses, judgments, executions, claims
   (within the meaning of Section 101(5) of the Bankruptcy Code) and demands,
   whether at law or in equity, whether known, unknown, or hereafter becoming
   known, whether at law or in equity, whether suspected or unsuspected or by
   reason of any matter, cause, or thing, including, without limitation, any claim
   arising under Chapter 5 of the Bankruptcy Code provided, however, that nothing
   therein shall be deemed or construed as a waiver of any rights or claims based
   upon any alleged breach of the Settlement Agreement.

   p.      Release of Shareholders and HNRK (“Shareholders and HNRK
   Releasees”) by VG. Upon the Settlement Order Effective Date, VG (and his
   successors) shall forever waive, release, and discharge the Shareholders and
   HNRK Releasees and their predecessors, successors, assignors or assignees,
   heirs, executors, administrators, agents, attorneys, spouses and lineal
   descendants, of and from any and all manner of actions, causes of action, suits,
   obligations, debts, liabilities, sums of money, accounts, reckonings, bonds, bills,
   covenants, contracts, controversies, agreements, promises, variances, trespasses,
   judgments, executions, claims (within the meaning of Section 101(5) of the
   Bankruptcy Code) and demands, whether at law or in equity, whether known,
   unknown, or hereafter becoming known, whether at law or in equity, whether
   suspected or unsuspected or by reason of any matter, cause, or thing, including,
   without limitation, any claim arising under Chapter 5 of the Bankruptcy Code
   provided, however, that nothing therein shall be deemed or construed as a waiver
   of any rights or claims based upon any alleged breach of the Settlement
   Agreement.




                                    12
          Case 9:19-bk-01947-FMD          Doc 394     Filed 06/17/20     Page 13 of 33




                                     RELIEF REQUESTED

       23.     By this Motion, the Movants seek the entry of an order substantially in the form

and substance attached hereto as Exhibit "A" approving the Settlement Agreement, effective as

of June 17, 2020, and granting related relief.

       24.     As disclosed in Paragraph 22k, supra, and in Paragraph 13 of the Settlement

Agreement, the Trustee, JOMR and JOMH consent to the entry of the attached order and agree to

be similarly bound by the: (i) waiver of any adversary complaint, objection, or challenge to the

(x) exemptions claimed by the Majority Shareholders, (y) the discharge of the Majority

Shareholders, or (z) the dischargeability of any debt of either of the Majority Shareholders and

the Settlement Order, in the same manner as the Minority Shareholders are bound pursuant to

Paragraphs 8 and 9 of the Settlement Agreement; and (ii) general release provisions contained in

Article III of the Settlement Agreement, all of which shall be set forth in the decretal portion of

the Settlement Order.

       25.     This compromise resolves all issues in dispute among the Parties, including the

Derivative Action and the Fees Award, and the appeals thereof. Under the circumstances, as

proposed, this compromise is both fair and reasonable and well within the range of

reasonableness given the positions of the Parties in these proceedings. In negotiating and

participating in the Settlement Agreement and the compromise set forth above, the Parties have

fully considered all factors that this Court should consider in evaluating the reasonableness of the

compromise. In particular, the Parties, in careful consideration of controlling law, as well as all

facts relevant to the consideration of this Motion, represent to the Court that each of the elements

of the Eleventh Circuit’s decision in Justice Oaks has been satisfied in connection with this




                                                 13
              Case 9:19-bk-01947-FMD                 Doc 394        Filed 06/17/20        Page 14 of 33




compromise and settlement. Accordingly, the Settlement Agreement should be approved by the

Court.7

A.         The probability of success in litigation.

           26.      The controlling law and facts, as currently understood by the Parties, justify

approval of the contemplated compromise based upon the fact that the result achieved falls

within the range of foreseeable results that could be expected if all pending matters were

prosecuted to their conclusion. As to the appeals of the Fees Award, the Chapter 7 Debtors will

receive the result that they believe they are entitled to, and the Fees Award will properly be a

claim in the JOMR Chapter 11 case. Related to the denial of the discharge or objection to

dischargeability, the determination is fact intensive, and the standard is very high to promote the

policy of a debtor receiving a fresh start. The Chapter 7 Debtors believe they hold a strong

position should an objection to discharge or to the dischargeability of a debt be filed, as the

Chapter 7 Debtors committed no acts sufficient to meet either the standards of 11 U.S.C. §§ 727

or 523, or prevailing case law. As to the Debtors' claimed exemptions under 11 U.S.C. § 522,

the Chapter 7 Debtors believe that all claimed exemptions, if challenged, will be upheld by the

Bankruptcy Court, and will not be included in the Chapter 7 estates.

B.         The difficulties, if any, to be encountered in the manner of collection.

           27.      The Chapter 7 Debtors believe they hold a strong position in connection with the

appeal of the Fees Award and with respect to any objection to discharge or to the dischargeability

of a debt. The appeal of the Fees Award will be a lengthy and expensive process. An objection to

discharge or to the dischargeability of a debt will embrace highly fact intensive issues, thus

requiring the objecting creditors to proceed to trial, which always bares the risk of loss. Even if

the creditors were successful and the discharges denied or the dischargeability of the JOMR debt

7
    See In re Justice Oaks II, Ltd., 898 F.2d 1544 (11th Cir.), cert. denied, 498 U.S. 959 (1990).

                                                            14
          Case 9:19-bk-01947-FMD            Doc 394      Filed 06/17/20     Page 15 of 33




was denied, there would be insufficient funds available from the Debtors’ estates to even satisfy

the costs of such litigation. Similarly, there would be insufficient funds to litigate objections to

the Chapter 7 Debtors’ exemptions. Consequently, any success would not increase or improve

the positions provided for in the Settlement. Moreover, the Chapter 7 Debtors would continue

their pursuit of the appeals which may also result in a favorable outcome for the Chapter 7

Debtors, but at considerable time and expense to the Chapter 7 Debtors’ estates.

C.     The complexity of the litigation involved and the expense, inconvenience and delay
       necessarily attending it.

       28.     The time, expense, and diversion of other resources that would be allocated to

continued prosecution of the appeal of the Fees Award, the potential objections to discharge, and

the defenses thereto all militate in favor of settlement. Specifically, all matters pending in these

related proceedings have been lengthy and highly contested. The Parties could incur additional

significant fees by litigating the remaining issues in potential adversary proceedings, contested

evidentiary matters, and various appeals. Such litigation would invariably deplete the remaining

resources of these estates without commensurate value, in the unlikely event they prevail.

Continued pursuit of the appeal, potential adversary proceedings, and further litigation will

require the additional outlay of attorneys' fees for all Parties, and will not likely result in an

improved recovery for creditors, particularly the Minority Shareholders. In fact, the creditors

will likely recover less if there is continued litigation in multiple forums. If the Chapter 7

Debtors are successful in any of these proceedings, there will be a diminished recovery to

creditors due to the anticipated substantial increase in attorneys' fees and costs to all Parties.




                                                  15
          Case 9:19-bk-01947-FMD          Doc 394     Filed 06/17/20      Page 16 of 33




D.     The paramount interest of the creditors with a proper deference to their reasonable
       views in the premises.

       29.     The paramount interest of the creditors with a proper deference to their reasonable

views will be substantially furthered, upon consideration of the fact that JOMR, JOMH, and

HNRK comprise approximately 93% of the debt of these two Chapter 7 estates. The Parties

approve the settlement as it eliminates the risk of further diminution of estate assets prompted

by the fees and costs attendant to continued litigation and appeals. By resolving and settling the

pending appeals, and the potential discharge and exemption litigation, along with the potential

challenge to the Mortgages held by VG, the Chapter 7 estates avoid the delay and cost of such

litigation. As a result, the settlement provides the Parties with clear direction as to who is

responsible for the payment of the Fees Award, what assets are available for distribution to the

Chapter 7 and 11 estates, as well as the Chapter 7 Debtors' entitlement to a discharge of all

debts coupled with the allowance of all exemptions, without the additional time and costs

associated with the pending and potential litigation. Since the Fees Award will be paid from the

JOMR estate, the Chapter 7 Debtors' estates will have a substantially higher distribution than

they would otherwise receive if the Fees Award were to be paid by the Chapter 7 Debtors.

Moreover, the Parties believe the settlement is fair and reasonable with respect to all creditors.

                         BASIS TO APPROVE THE COMPROMISE

       30.     Rule 9019 of the Federal Rules of Bankruptcy Procedure and Rule 2002-4 of the

Local Rules of the United States Bankruptcy Court for the Middle District of Florida, provide for

the approval of compromises on motion after notice and a hearing. This Court has broad

discretion to approve a compromise and, it should do so unless the proposed settlement "falls

below the lowest point in the range of reasonableness." See In re Bicoastal Corporation, 164

B.R. 1009, 1016 (Bankr. M.D. Fla. 1993) (citing In re W.T. Grant Co., 699 F.2d 599 (2d Cir.


                                                16
          Case 9:19-bk-01947-FMD           Doc 394     Filed 06/17/20      Page 17 of 33




1983), cert. denied, 464 U.S. 822 (1983)). Bankruptcy Courts have wide discretion when

approving compromises of controversies, and appellate courts will generally not substitute their

judgment for that of the Bankruptcy Court absent an abuse of discretion. In re Mack, 2006 WL

4120007 (Bankr. M.D. Fla. Dec. 19, 2006). Compromises are generally favored under the

Bankruptcy Code, and the approval of a compromise rests in the sound discretion of the

Bankruptcy Court. See Bicoastal, 164 B.R. at 1016.

       31.     In In re Justice Oaks II, Ltd., the Eleventh Circuit enunciated the analysis this

Court should use in evaluating the proposed compromise embodied herein. 898 F.2d at 1544.

In determining whether to approve or disapprove the proposed compromise, this Court must

consider: (i) the probability of success in the litigation; (ii) the difficulties, if any, to be

encountered in the matter of collection; (iii) the complexity of the litigation involved, and the

expense, inconvenience and delay necessarily attending it; and (iv) the paramount interest of

the creditors and a proper deference to their reasonable views in the premises. The Parties

submit that the proposed compromise is in the best interests of the Parties, and therefore,

satisfies the factors set forth by the Eleventh Circuit in In re Justice Oaks II, Ltd.

       32.     The Parties believe that it is in their best interest to settle all disputes among them

as contemplated herein. The Parties believe that the continued litigation could produce a less

favorable result for creditors than the terms and conditions that have been negotiated and

articulated in the Settlement Agreement.

       WHEREFORE, the Parties respectfully request that the Court enter an order,

substantially in the form of the Settlement Order: (i) approving the compromise reached among

the Parties as set forth in the Settlement Agreement; (ii) authorizing the Parties to take all actions




                                                 17
         Case 9:19-bk-01947-FMD        Doc 394     Filed 06/17/20    Page 18 of 33




necessary to consummate the Settlement Agreement; and (iii) granting such further relief as is

necessary and appropriate.

Date: June 17, 2020.                       Respectfully submitted,
                                           GRAYROBINSON, P.A.
                                           333 S.E. 2nd Avenue, Suite 3200
                                           Miami, FL 33131
                                           Robert.Schatzman@gray-robinson.com
                                           Telephone:     (305) 416-6880
                                           Facsimile:     (305) 416-6887
                                           By: /s/ Robert A. Schatzman
                                                  Robert A. Schatzman, Esq.
                                                  Fla. Bar No. 139008
                                                  Counsel for the Chapter 7
                                                  Debtors
                                           HOGUET NEWMAN REGAL & KENNEY, LLP
                                           One Grand Central Place
                                           60 E. 42nd St., 48th Fl.
                                           New York, New York 10016
                                           Telephone: (212) 689-8808
                                           By: /s/ Fredric S. Newman
                                                  Fredric S. Newman
                                                  Specially admitted pro hac vice counsel
                                                  Counsel for the Minority Shareholders

                                           DUNNING RIEVMAN & DAVIES, LLP
                                           434 W. 33rd St.
                                           New York, New York 10001
                                           Telephone: (646) 435-0027
                                           By: /s/ Joshua D. Rievman
                                                 Joshua D. Rievman
                                                 Specially admitted pro hac vice counsel
                                                 Counsel for the Minority Shareholders

                                                  -and-




                                             18
          Case 9:19-bk-01947-FMD             Doc 394      Filed 06/17/20      Page 19 of 33



                                                MCDERMOTT WILL & EMERY LLP

                                                By: /s/ Craig V. Rasile
                                                        Craig V. Rasile (FBN 613691)
                                                        333 SE 2nd Avenue, Suite 4500
                                                        Miami, FL 33131-4336
                                                        Telephone: (305) 358-3500
                                                        Facsimile: (305) 347-6500
                                                        Email: crasile@mwe.com

                                                        Counsel for Victor F. Ganzi




                                    CERTIFICATE OF MAILING

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been served electronically

through the Court’s CM/ECF system upon all parties registered to receive electronic notice in this case as

reflected on the attached Electronic Mail Notice List and via U.S. First Class Mail, postage prepaid, upon

all parties on the attached Creditor Matrices, unless otherwise served electronically through the Court’s

CM/ECF system on this 17th day of June 2020.

                                                      /s/ Craig V. Rasile
                                                      Craig V. Rasile (FBN 613691)




                                                   19
          Case 9:19-bk-01947-FMD           Doc 394     Filed 06/17/20     Page 20 of 33




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

   •   Amanda E Reagan on behalf of Interested Party MCP II Jefferson, LLC
       amy.reagan@dlapiper.com, sheila.hall@dlapiper.com; kristy.grace@dlapiper.com
   •   Andrew T. Jenkins ajenkins@bushross.com,
       mlinares@bushross.com;ksprehn@bushross.com
   •   Benjamin E. Lambers Ben.E.Lambers@usdoj.gov
   •   Brenda E Carpenter FLMD.bankruptcy@phelanhallinan.com,
       Stefan.Beuge@phelanhallinan.com
   •   Christopher A Jarvinen        cjarvinen@bergersingerman.com,
       efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com
   •   Craig V Rasile      crasile@mwe.com
   •   Eric D Jacobs       ejacobs@gjb-law.com, gjbecf@ecf.courtdrive.com;gjbecf@gjb-
       law.com;chopkins@gjb-law.com;vlambdin@gjb-law.com;btraina@gjb-
       law.com;mrodriguez-salva@gjb-law.com
   •   Fredric S. Newman fnewman@hnrklaw.com, docket@hnrklaw.com
   •   Gerard A McHale jerrym@thereceiver.net
   •   Gregg A Steinman gsteinman@mwe.com
   •   J Michael Kelly on behalf of Creditor Cooley LLP
       kellyjm@cooley.com
   •   J Steven Wilkes     steven.wilkes@usdoj.gov
   •   John P Dillman      houston_bankruptcy@publicans.com
   •   Joshua D Rievman jrievman@drdllplaw.com
   •   Julia A May         juliamay@mvalaw.com
   •   Marian G Kennady mkennady@reedsmith.com, khernandez@reedsmith.com
   •   Matthew V Spero matthew.spero@rivkin.com
   •   Megan Preusker      mpreusker@mwe.com
   •   Paul A Avron        pavron@bergersingerman.com,
       efile@bergersingerman.com;efile@ecf.inforuptcy.com;mmorgan@bergersingerman.com
   •   Paul Steven Singerman         singerman@bergersingerman.com,
       efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com
   •   Robert A. Schatzman robert.schatzman@gray-robinson.com, Amador.Ruiz-Baliu@gray-
       robinson.com;Ana.Marmanillo@gray-robinson.com
   •   Robert E Tardif     rtardif@comcast.net,
       graceheidkamp@gmail.com;blkenney2@comcast.net;rtardif@ecf.axosfs.com;ecf.alert+T
       ardif@titlexi.com
   •   Robert E Tardif, Attorney for Trustee       rtardif@comcast.net,
       graceheidkamp@gmail.com;blkenney2@comcast.net
   •   Robert F Elgidely relgidely@foxrothschild.com, mmiller-
       hayle@foxrothschild.com;rsolomon@foxrothschild.com;AngelaTerrell@foxrothschild.c
       om
     Case 9:19-bk-01947-FMD      Doc 394   Filed 06/17/20   Page 21 of 33




•   Steven J Solomon steven.solomon@gray-robinson.com, Ana.Marmanillo@gray-
    robinson.com;Amador.Ruiz-Baliu@gray-robinson.com
•   United States Trustee - FTM7/13 USTPRegion21.TP.ECF@USDOJ.GOV
•   United States Trustee - TPA7/13 USTPRegion21.TP.ECF@USDOJ.GOV
                              Case 9:19-bk-01947-FMD      Doc 394         Filed 06/17/20   Page 22 of 33
Label Matrix for local noticing              200 Chambers, LLC                              Michele L. Angell
113A-9                                       c/o Rivkin Radler LLP                          Kasowitz Benson Torres LLP
Case 9:19-bk-01947-FMD                       926 RXR Plaza                                  1633 Broadway
Middle District of Florida                   Uniondale, NY 11556-0926                       New York, NY 10019-6708
Ft. Myers
Tue Jun 16 17:11:44 EDT 2020
Bank of America, N.A.                        Bruce E Bozzi, Sr.                             David L. Eades
c/o Andrew T. Jenkins, Esq.                  Robert A. Schatzman, Esq.                      Moore & Van Allen, PLLC
Bush Ross, PA                                GrayRobinson, P.A.                             100 North Tryon Street
PO Box 3913                                  333 S.E. 2nd Ave., #3200                       Suite 4700
Tampa, FL 33601-3913                         Miami, FL 33131-2191                           Charlotte, NC 28202-4003

Scott Esterbrook                             Walter J Ganzi, Jr.                            Stephen E. Gruendel
Three Logan Square                           c/o Robert A. Schatzman, Esq.                  Moore & VanAllen
1717 Arch Street, Suite 3100                 GrayRobinson, P.A.                             100 North Tryon St., Ste. 4700
Philadelphia, PA 19103-2762                  333 S.E. 2nd Ave., #3200                       Charlotte, NC 28202-4003
                                             Miami, FL 33131-2191

Harris County                                Hoguet Newman Regal & Kenney, LLP              Just One More Holding Corp.
Linebarger Goggan Blair & Sampson            One Grand Central Place                        8955 Fontana Del Sol Way
c/o John P. Dillman                          60 E. 42nd Street                              2nd Floor
Post Office Box 3064                         48th Floor                                     Naples, FL 34109-4428
Houston, TX 77253-3064                       New York, NY 10165-3003

Just One More Restaurant Corp.               Marc E Kasowitz                                Sarmad M. Khojasteh
Just One More Holding Corp.9:19-bk-01948     Kasowitz Benson Torres LLP                     Kasowitz Benson Torres LLP
Jointly Administered                         1633 Broadway                                  1633 Broadway
8955 Fontana Del Sol Way, 2nd Floor          New York, NY 10019-6708                        New York, NY 10019-6708
Naples, FL 34109-4428

Raymond James & Associates, Inc.             David S. Rosner                                SF V CLE Lending, LLC
880 Carillon Parkway                         Kasowitz Benson Torres LLP                     c/o Reed Smith LLP
St Petersburg, FL 33716-1100                 1633 Broadway                                  1001 Brickell Bay Dr.
                                             New York, NY 10019-6708                        Suite 900
                                                                                            Miami, FL 33131-4937

Adam L. Shiff                                Adam L. Shiff, Esq.                            Alan Levine, Esq.
Kasowitz Benson Torres LLP                   Kasowitz Benson Torres LLP                     Cooley LLP
1633 Broadway                                1633 Broadway                                  1114 Avenue of the Americas
New York, NY 10019-6708                      New York, NY 10019-6708                        46th Floor
                                                                                            New York, NY 10036-7703

Atlanta Palm Food Corp.                      Atlantic City Palm, LLC                        Bank of America, N.A.
c/o The Palm Atlanta                         c/o The Palm Atlantic City                     P.O. Box 448
1730 Rhode Island Ave., N.W.                 1730 Rhode Island Ave., N.W.                   Location Code SC3-240-03-05
#900                                         #900                                           Columbia, SC 29202-0448
Washington, DC 20036-3113                    Washington, DC 20036-3113

Bank of America, National Association        Boston Palm Corporation                        Bruce E Bozzi, Jr and Walter J Ganzi, Jr
c/o Andrew T Jenkins, Esq                    c/o The Palm Boston                            c/o David S Rosner
Bush Ross, PA                                1730 Rhode Island AVe., N.W.                   1633 Broadway
PO Box 3913                                  #900                                           New York, NY 10019-6708
Tampa, FL 33601-3913                         Washington, DC 20036-3113

Bruce E Bozzi, Sr                            Bruce E Bozzi, Sr                              Bruce E Bozzi, Sr & Walter J Ganzi Jr
c/o Robert A Schatzman, Esq                  c/o Steve J Solomon, Esq                       c/o Michele L Angell
GrayRobinson, PA                             GrayRobinson, PA                               1633 Broadway
333 SE 2nd Ave, Suite 3200                   333 SE 2nd Ave, Suite 3200                     New York, NY 10019-6708
Miami, FL 33131-2191                         Miami, FL 33131-2191
                              Case 9:19-bk-01947-FMD      Doc 394          Filed 06/17/20   Page 23 of 33
Bruce E Bozzi, Sr and Walter J Ganzi, Jr     Bruce E Bozzi, Sr and Walter J Ganzi, Jr        Bruce E Bozzi, Sr and Walter J Ganzi, Jr
c/o Adam L Shiff                             c/o Marc E Kasowitz                             c/o Sarmad M Khojasteh
1633 Broadway                                1633 Broadway                                   1633 Broadway
New York, NY 10019-6708                      New York, NY 10019-6708                         New York, NY 10019-6708


Bruce E. Bozzi, Sr.                          Charlotte Palm Corporation                      Chicago Palm, Inc.
2161 Gulf of Mexico Drive                    c/o The Palm Charlotte                          c/o The Palm Chicago
Apt. 3B-1                                    1730 Rhode Island Ave., N.W.                    1730 Rhode Island Ave., N.W.
Longboat Key, FL 34228-5230                  #900                                            #900
                                             Washington, DC 20036-3113                       Washington, DC 20036-3113

Claire Breen                                 Cooley LLP                                      Cooley LLP
7 Ryan Street                                Attn: Alan Levine, Esq.                         Attn: Alan Levine, Esq.
Syosset, NY 11791-2129                       1114 Avenue of the Americas                     1114 Avenue of the Americas
                                             16th Floor                                      46th Floor
                                             New York, NY 10036-7772                         New York, NY 10036-7703

Cooley LLP                                   Coral Gables Palm Restaurant                    (c)CORPORATE CREATIONS
attn: J. Michael Kelly                       4425 Ponce de Leon Blvd.                        11380 PROSPERITY FARMS RD STE 221
101 California St., 5th Fl                   Ste. 140                                        PALM BEACH GARDENS FL 33410-3465
San Francisco, CA 94111-5800                 Miami, FL 33146-1837


David Rosner, Esq.                           David S. Rosner, Esq.                           Denver Palm Corporation
Kasowitz Benson Torres LLP                   Kasowitz Benson Torres LLP                      c/o The Palm Denver
1633 Broadway                                1633 Broadway                                   1730 Rhode Island Ave., N.W.
New York, NY 10019-6708                      New York, NY 10019-6708                         #900
                                                                                             Washington, DC 20036-3113

Department of Revenue                        Estate of Charles Cook                          Frederic S. Newman, Esq.
PO Box 6668                                  c/o Meridithe Shields                           Hoguet Newman Regal & Kenney
Tallahassee FL 32314-6668                    58 Bluestone Court                              10 East 40th Street
                                             Kingston, NY 12401-4323                         35th Floor
                                                                                             New York, NY 10016-0304

Gary Ganzi                                   Gary Ganzi and Claire Breen                     Gary Ganzi and Claire Breen
74 Valleyfield Street                        c/o Eric D. Jacobs, Esq.                        c/o Michael A. Friedman, Esq.
Lexington, MA 02421-7939                      Genovese Joblove & Batista, P.A.               Genovese Joblove & Batista, P.A.
                                             100 N. Tampa Street, Suite 2600                 100 N. Tampa Street, Suite 2600
                                             Tampa, FL 33602-5810                            Tampa, FL 33602-5810

Gary Ganzi and Claire Breen                  Harris County et al.                            Hoguet Newman Regal & Kenney, LLP
c/o Robert F Elgidely, Esq                   c/o John P. Dillman                             c/o Fredric S. Newman, Esq.
Genovese Joblove & Batista, PA               Linebarger Goggan Blair & Sampson LLP           60 E. 42nd Street, 48th Floor
200 East Broward Blv, Suite 1110             P.O. Box 3064                                   New York, NY 10165-3003
Fort Lauderdale, FL 33301-3535               Houston, Tx 77253-3064

Hoteles Presidente, S.A.                     Ian Shapiro, Esq.                               Ian Shapiro, Esq.
Campos Eliseos 218 - 11th Fl                 Cooley LLP                                      Cooley LLP
Polanco, CP 11560                            1114 Avenue of the Americas                     1114 Avenue of the Americas
Mexico                                       46th Floor                                      New York, NY 10036-7703
                                             New York, NY 10036-7703

Internal Revenue Service                     Just One More Restaurant Cor                    LA Downtown Palm, LLC
P.O. Box 7346                                8955 Fontana Del Sol Way                        c/o The Palm Los Angeles
Philadelphia, PA 19101-7346                  2nd Floor                                       1730 Rhode Island Ave., N.W.
                                             Naples, FL 34109-4428                           #900
                                                                                             Washington, DC 20036-3113
                             Case 9:19-bk-01947-FMD      Doc 394        Filed 06/17/20   Page 24 of 33
Los Angeles Palm, Inc.                      Miami Palm Restaurant Inc.                    NY Department of Finance
c.o The Los Angeles Palm                    c/o The Palm Miami                            P.O. Box 3933
1730 Rhode Island Ave., N.W.                1730 Rhode Island Ave., N.W.                  New York, NY 10008-3933
#900                                        #900
Washington, DC 20036-3113                   Washington, DC 20036-3113

NYC Department of Finance                   NYC Department of Finance                     NYD Dept. of Health and
P.O. Box 3922                               P.O. Box 680                                  Mental Division of Permits
New York, NY 10085                          Newark, NJ 07101-0680                         Church Street Station
                                                                                          P.O. Box 4081
                                                                                          New York, NY 10261-4081

NYS Department of Taxation                  Nashville Palm Restaurant LL                  New York State Department of Taxation &
and Finance                                 c/o The Palm Nashville                        New york State Tax & Finance Bankruptcy
WA Harrington Campus                        1730 Rhode Island Ave., N.W.                  Bankruptcy Section
Albany, NY 12227-0001                       #900                                          P O Box 5300
                                            Washington, DC 20036-3113                     Albany, NY 12205-0300

Northbrook Palm, LLC                        PMC d/b/a Hedges Inn                          PMC d/b/a Huntting Inn
2000 Northbrook Court                       c/o the James Lane Cafe Rest                  c/o The Palm East Hampton
Northbrook, IL 60062-1411                   73 James Lane                                 1730 Rhode Island Ave., N.W.
                                            East Hampton, NY 11937                        #900
                                                                                          Washington, DC 20036-3113

Palm Beverly Hills                          Palm Management Corporation                   Palm Management Corporation
Restaurant, LLC                             1730 Rhode Island Ave., N.W.                  1730 Rhode Island Avenue, NW
1730 Rhode Island Ave., N.W.                Ste. 900                                      Ste. 900
Suite 900                                   Washington, DC 20036-3113                     Washington, DC 20036-3113
Washington, DC 20036-3113

Palm New York Downtown LLC                  Palm Orlando Corporation                      Palm Restaurant Puerto Rico
c/o The Palm Tribeca                        c/o The Palm Orlando                          c/o The San Juan Palm Restau
1730 Rhode Island Ave., N.W.                1730 Rhode Island Ave., N.W.                  1730 Rhode Island Ave., N.W.
#900                                        #900                                          #900
Washington, DC 20036-3113                   Washington, DC 20036-3113                     Washington, DC 20036-3113

Palm Restaurant of Houston                  Palm Restaurant of Las Vegas                  Palm Restaurant of Philadelp
c/o The Palm Houston                        c/o The Palm Las Vegas                        c/o The Palm Philadelphia
1730 Rhode Island Ave., N.W.                1730 Rhode Island Ave., N.W.                  1730 Rhode Island Ave., N.W.
#900                                        #900                                          Washington, DC 20036-3101
Washington, DC 20036-3113                   Washington, DC 20036-3113

Palm Restaurant, Inc.                       Palm Troy Company, LLC                        Palm Tysons Too, Inc.
c/o The Palm Too                            c/o The Troy Palm Restaurant                  c/o The Palm Tysons Corner
1730 Rhode Island Ave., N.W.                5600 Crooks Road                              1730 Rhode Island Ave., N.W.
#900                                        Troy, MI 48098-2811                           #900
Washington, DC 20036-3113                                                                 Washington, DC 20036-3113

Palm West Corporation                       Rivkin Radler LLP                             Rivkin Radler   LLP
c/o The Palm West Side                      Attn: Matthew V Spero                         Attn: Matthew   V. Spero
1730 Rhode Island Ave., N.W.                200 Chambers LLC                              200 Chambers,   LLC
#900                                        926 RXR Plaza                                 929 RXR Plaza
Washington, DC 20036-3113                   Uniondale, NY 11556-0926                      Uniondale, NY   11556-0926

Robert A. Schatzman, Esq.                   San Antonio Palm Restaurant                   San Diego Palm, LLC
GrayRobinson P.A.                           c/o The Palm San Antonio                      c/o The San Diego Palm Resta
333 S.E. 2nd Ave., Ste. 3200                1730 Rhode Island Ave., N.W.                  1730 Rhode Island Ave., N.W.
Miami, FL 33131-2191                        #900                                          #900
                                            Washington, DC 20036-3113                     Washington, DC 20036-3113
                             Case 9:19-bk-01947-FMD              Doc 394          Filed 06/17/20      Page 25 of 33
Steven J. Solomon, Esq.                             Tampa Palm Restaurant, LLC                           The Dallas Palm Restaurant
GrayRobinson P.A.                                   c/o The Tampa Palm Restauran                         1730 Rhode Island Ave., N.W.
333 S.E. 2nd Ave., Ste. 3200                        1730 Rhode Island Ave., N.W.                         #900
Miami, FL 33131-2191                                #900                                                 Washington, DC 20036-3113
                                                    Washington, DC 20036-3113

The Washington Palm, Inc.                           Walter J Ganzi, Jr                                   Walter J Ganzi, Jr
c/o The Palm Washington DC                          c/o Robert A Schatzman, Esq                          c/o Steve J Solomon, Esq
1730 Rhode Island Ave., N.W.                        GrayRobinson, PA                                     GrayRobinson, PA
#900                                                333 SE 2nd Ave, Suite 3200                           333 SE 2nd Ave, Suite 3200
Washington, DC 20036-3113                           Miami, FL 33131-2191                                 Miami, FL 33131-2191

Walter J. Ganzi, Jr.                                Benjamin E. Lambers +                                Robert A. Schatzman +
8171 Bay Colony Drive                               Timberlake Annex                                     Gray Robinson, P.A.
Apt. 1902                                           501 E. Polk Street, Suite 1200                       333 S.E. 2nd Avenue, Suite 3200
Naples, FL 34108-7567                               Tampa, FL 33602-3945                                 Miami, FL 33131-2191


United States Trustee - FTM +                       John P Dillman +                                     Andrew T. Jenkins +
Timberlake Annex, Suite 1200                        Linebarger Goggan Blair & Sampson LLP                Bush Ross, PA
501 E. Polk Street                                  Post Office Box 3064                                 Post Office Box 3913
Tampa, FL 33602-3949                                Houston, TX 77253-3064                               Tampa, FL 33601-3913


Craig V Rasile +                                    Robert F Elgidely +                                  Paul Steven Singerman +
McDermott Will & Emery LLP                          Fox Rothschild LLP                                   Berger Singerman, LLP
333 SE 2nd Avenue, Suite 4500                       2 South Biscayne Boulevard, Suite 2750               1450 Brickell Avenue, Suite 1900
Miami, FL 33131-4336                                Miami, FL 33131-1833                                 Miami, FL 33131-5319


Paul A Avron +                                      Marian G Kennady +                                   J Michael Kelly +
Berger Singerman LLP                                Reed Smith LLP                                       Cooley Godward Kronish LLP
One Town Center Road                                1001 Brickell Bay Drive, Suite 900                   101 California Street
Suite 301                                           Miami, FL 33131-4937                                 5th Floor
Boca Raton, FL 33486-1014                                                                                San Francisco, CA 94111-3580

J Steven Wilkes +                                   Christopher A Jarvinen +                             Matthew V Spero +
Office of United States Trustee                     Berger Singerman LLP                                 Rivkin Radler LLP
501 East Polk Street                                1450 Brickell Avenue, Suite 1900                     926 RXR Plaza
Tampa, FL 33602-3949                                Miami, FL 33131-5319                                 Uniondale, NY 11556-3823


Gerard A McHale Jr+                                 Eric D Jacobs +                                      Joshua D Rievman +
McHale PA                                           Genovese Joblove & Batista, P.A.                     Dunning Rievman & Davies, LLP
1601 Jackson St. Suite 200                          100 North Tampa Street, Suite 2600                   434 West 33rd Street
Fort Myers, FL 33901-2968                           Tampa, FL 33602-5810                                 New York, NY 10001-2601


Fredric S. Newman +                                 Julia A May +
Hoguet Newman Regal & Kenney, LLP                   Moore & Van Allen PLLC
One Grand Central Place                             100 North Tryon Street, Suite 4700
60 East 42nd Street, 48th Floor                     Charlotte, NC 28202-4003
New York, NY 10165-3003



                                    Addresses marked (c) above for the following entity/entities were corrected
                                         as required by the USPS Locatable Address Conversion System (LACS).
                            Case 9:19-bk-01947-FMD                    Doc 394    Filed 06/17/20         Page 26 of 33
Corporate Creations
11380 Prosperity Farms Road
#221E
Palm Beach Gardens, FL 33410




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Claire Breen                                       (u)Cooley LLP                                        (u)Gary Ganzi




(u)Victor F. Ganzi                                    (u)Gary Ganzi and Claire Breen as Attorneys-i        (d)Cooley LLP
                                                                                                           Attn: Alan Levine, Esq.
                                                                                                           1114 Avenue of the Americas, 46th Floor
                                                                                                           New York, NY 10036-7703


(d)Frederic S. Newman, Esq.                           (d)Just One More Holding Corp.                       End of Label Matrix
Hoguet Newman Regal & Kenney                          8955 Fontana Del Sol Way                             Mailable recipients   115
10 East 40th Street, 35th Fl                          2nd Floor                                            Bypassed recipients     8
New York, NY 10016-0304                               Naples, FL 34109-4428                                Total                 123
                              Case 9:19-bk-01947-FMD      Doc 394          Filed 06/17/20   Page 27 of 33
Label Matrix for local noticing              200 Chambers, LLC                               Bank of America, N.A.
113A-9                                       c/o Rivkin Radler LLP                           Bush Ross PA
Case 9:19-bk-09677-FMD                       926 RXR Plaza                                   c/o Andrew T. Jenkins, Esq.
Middle District of Florida                   Uniondale, NY 11556-0926                        PO Box 3913
Ft. Myers                                                                                    Tampa, FL 33601-3913
Tue Jun 16 17:09:02 EDT 2020
Bank of America, N.A.                        Bruce E. Bozzi Sr.                              Daimler Trust
Phelan Hallinan Diamond & Jones, PLLC        2161 Gulf of Mexico Drive                       c/o BK Servicing, LLC
2001 NW 64th Street                          Longboat Key, FL 34228-5230                     PO Box 131265
Suite 100                                                                                    Roseville, MN 55113-0011
Ft. Lauderdale, FL 33309-1844

Douglas Elliman                              Scott Esterbrook                                Hoguet Newman Regal & Kenney, LLP
20 Main Street                               Three Logan Square                              One Grand Central Place
East Hampton, NY 11937-2745                  1717 Arch Street, Suite 3100                    60 E. 42nd Street
                                             Philadelphia, PA 19103-2762                     48th Floor
                                                                                             New York, NY 10165-3003

Just One More Holding Corp.                  Just One More Restaurant Corp.                  Soneet Kapila
8955 Fontana Del Sol Way                     8955 Fontana Del Sol Way                        1000 South Federal Highway
2nd Floor                                    2nd Floor                                       Suite 200
Naples, FL 34109-4428                        Naples, FL 34109-4428                           Ft. Lauderdale, FL 33316-1237


Raymond James & Associates, Inc              SF V CLE Lending, LLC                           200   Chambers, LLC,
880 Carillon Parkway                         c/o Reed Smith LLP                              c/o   Jack Resnick
St. Petersburg, FL 33716-1100                1001 Brickell Bay Dr.                           110   East 59th St, 34th Floor
                                             Suite 900                                       New   York, NY 10022-1308
                                             Miami, FL 33131-4937

267 North Canon Drive, LLC                   Atlanta Palm Food Corp.                         AvalonBay Communities, Inc.
621 N. Beverly Hills Drive                   c/o Palm Management Corp.                       671 N. Glebe Rd., Ste 800
Beverly Hills, CA 90210                      7380 West Sand Lake Road                        Arlington, VA 22203-2138
                                             Suite 450
                                             Orlando, FL 32819-5251

B.W. Associates, Inc.                        Bank of America                                 Bank of America
7380 West Sand Lake Road                     Global Commercial Banking                       PO Box 660576
Suite 450                                    1301 Gervais Street, Suite 2020                 Dallas, TX 75266-0576
Orlando, FL 32819-5251                       SC3-230-20-02
                                             Columbia, SC 29201-3354

Bank of America, N.A.                        Boston Palm Corporation                         Bozzi 2000 Insurance Trust
c/o Andrew T. Jenkins                        c/o Palm Management Corp.                       c/o Palm Management Corp
Post Office Box 3913                         7380 West Sand Lake Road                        7380 West Sand Lake Road
Tampa, Florida 33601-3913                    Suite 450                                       Suite 450
                                             Orlando, FL 32819-5251                          Orlando, FL 32819-5251

Briargrove Retail LP                         Charlotte Palm Corp.                            Chicago Palm, Inc.
One Riverway, Suite 100                      c/o Palm Management Corp.                       c/o Palm Management Corp.
Houston, TX 77056-1962                       7380 West Sand Lake Road                        7380 West Sand Lake Road
                                             Suite 450                                       Suite 450
                                             Orlando, FL 32819-5251                          Orlando, FL 32819-5251

Claire Breen                                 Cooley LLP                                      DGMB Associates, Inc.
c/o Frederic Newman, Esq.                    101 California Street, 5th F                    7380 West Sand Lake Road
Hoguett Newman Regal & Kenney                San Francisco, CA 94111-5800                    Suite 450
60 E. 42nd St., 48th Floor                                                                   Orlando, FL 32819-5251
New York, NY 10165-3003
                             Case 9:19-bk-01947-FMD      Doc 394         Filed 06/17/20   Page 28 of 33
Denver Palm Corporation                     Estate of Charles Cook                         Frederic Newman, Esq.
c/o Palm Management Corp.                   c/o Frederic Newman, Esq.                      Hoguet Newman Regal & Kenney
7380 West Sand Lake Road                    Hoguet Newman Regal & Kenney                   60 E. 42nd St., 48th Floor
Suite 450                                   60E. 42nd St., 48th Floor                      New York, NY 10165-3003
Orlando, FL 32819-5251                      New York, NY 10165-3003

Gary Ganzi                                  Home Tech                                      INTERNAL REVENUE SERVICE
c/o Frederic Newman, Esq.                   6400 Techster Blvd.                            P O BOX 7346
Hoguet Newman Regal & Kenney                Fort Myers FL 33966-4721                       PHILADELPHIA,PA 19101-7346
60 E. 42nd St., 48th Floor
New York, NY 10165-3003

Just One More Rest. Corp.                   Just One More Restaurant Holdings              Kasowitz Benson Torres LLP
8955 Fontana del Sol Way                    8955 Fontana del Sol Way, 2nd Floor            1633 Broadway
2nd Floor                                   Naples, FL 34109-4428                          New York, NY 10019-6708
Naples, FL 34109-4428


Kasowitz Benson Torres LLP                  LA Downtown Palm, LLC                          Mary Ann Bozzi
16 Broadway                                 c/o Palm Management Corp.                      2161 Gulf of Mexico Drive
New York, NY 10004-1703                     7380 West Sand Lake Road                       Longboat Key FL 34228-5230
                                            Suite 450
                                            Orlando, FL 32819-5251

Mercedes-Benz Credit Corp.                  Mercedes-Benz Financial Services USA           Miami Palm Restaurant, Inc.
PO Box 5209                                 PO Box 5260                                    c/o Palm Management Corp.
Carol Stream IL 60197-5209                  Carol Stream IL 60197-5260                     7380 West Sand Lake Road
                                                                                           Suite 450
                                                                                           Orlando, FL 32819-5251

Nashville Palm Restaurant                   New York State DepT. of Tax & Finance          Palm Airport, LLC
c/o Palm Management Corp.                   Bankruptcy Section                             c/o Palm Management Corp.
7380 West Sand Lake Road                    P O Box 5300                                   7380 West Sand Lake Road
Suite 450                                   Albany, NY 12205-0300                          Suite 450
Orlando, FL 32819-5251                                                                     Orlando, FL 32819-5251

Palm Beverly Hills Rest. Mgr                Palm Management Corp.                          Palm New York Downtown
c/o Palm Management Corp.                   7380 West Sand Lake Road                       c/o Palm Management Corp.
7380 West Sand Lake Road                    Suite 450                                      7380 West Sand Lake Road
Suite 450                                   Orlando, FL 32819-5251                         Suite 450
Orlando, FL 32819-5251                                                                     Orlando, FL 32819-5251

Palm Orlando Corp.                          Palm Philadelphia Investor                     Palm Philadelphia Manager
c/o Palm Management Corp.                   c/o Palm Management Corp.                      c/o Palm Management Corp.
7380 West Sand Lake Road                    7380 West Sand Lake Road                       7380 West Sand Lake Road
Suite 450                                   Suite 450                                      Suite 450
Orlando, FL 32819-5251                      Orlando, FL 32819-5251                         Orlando, FL 32819-5251

Palm Restaurant Inc.                        Palm Restaurant of Houston                     Palm Restaurant of Las Vegas
c/o Palm Management Corp.                   c/o Palm Management Corp.                      c/o Palm Management Corp.
7380 West Sand Lake Road                    7380 West Sand Lake Road                       7380 West Sand Lake Road
Suite 450                                   Suite 450                                      Suite 450
Orlando, FL 32819-5251                      Orlando, FL 32819-5251                         Orlando, FL 32819-5251

Palm Tysons Too Inc.                        Palm West Corp.                                San Antonio Palm Restaurant
c/o Palm Management Corp.                   c/o Palm Management Corp.                      c/o Palm Management Corp.
7380 West Sand Lake Road                    7380 West Sand Lake Road                       7380 West Sand Lake Road
Suite 450                                   Suite 450                                      Suite 450
Orlando, FL 32819-5251                      Orlando, FL 32819-5251                         Orlando, FL 32819-5251
                            Case 9:19-bk-01947-FMD      Doc 394        Filed 06/17/20   Page 29 of 33
Sparkling Pools                            The Washington Palm, Inc.                     Victor Ganzi
PO Box 1280                                c/o Palm Management Corp.                     126 East 56th Street, 14th Floor
Sag Harbor NY 11963                        7380 West Sand Lake Road                      New York, NY 10022-3077
                                           Suite 450
                                           Orlando, FL 32819-5251

W.B. Associates, Inc.                      Walter J. Ganzi                               Weber & Grahn
7380 West Sand Lake Road                   8171 Bay Colony Drive                         216 E. Montauk Hwy.
Suite 450                                  #1902                                         Hampton Bays NY 11946-1902
Orlando FL 32819-5251                      Naples FL 34108-7567


Robert E Tardif Jr.+                       Benjamin E. Lambers +                         Robert A. Schatzman +
Trustee                                    Timberlake Annex                              Gray Robinson, P.A.
Post Office Box 2140                       501 E. Polk Street, Suite 1200                333 S.E. 2nd Avenue, Suite 3200
Fort Myers, FL 33902-2140                  Tampa, FL 33602-3945                          Miami, FL 33131-2191


Steven J Solomon +                         Robert E Tardif, Attorney for Trustee +       United States Trustee - TPA7/13 +
GrayRobinson, PA                           Robert E. Tardif, Jr., P.A.                   Timberlake Annex, Suite 1200
333 S.E. 2nd Avenue, Suite 3200            Post Office Box 2140                          501 E Polk Street
Miami, FL 33131-2191                       Fort Myers, FL 33902-2140                     Tampa, FL 33602-3949


Andrew T. Jenkins +                        Craig V Rasile +                              Fox Rothschild +
Bush Ross, PA                              McDermott Will & Emery LLP                    13 East 37th Street
Post Office Box 3913                       333 SE 2nd Avenue, Suite 4500                 Suite 800
Tampa, FL 33601-3913                       Miami, FL 33131-4336                          New York, NY 10016-2821


Robert F Elgidely +                        Paul Steven Singerman +                       Marian G Kennady +
Fox Rothschild LLP                         Berger Singerman, LLP                         Reed Smith LLP
2 South Biscayne Boulevard, Suite 2750     1450 Brickell Avenue, Suite 1900              1001 Brickell Bay Drive, Suite 900
Miami, FL 33131-1833                       Miami, FL 33131-5319                          Miami, FL 33131-4937


J Michael Kelly +                          J Steven Wilkes +                             Robert F Elgidely, Attorney for Trustee +
Cooley Godward Kronish LLP                 Office of United States Trustee               Genovese Joblove & Battista, P.A.
101 California Street                      501 East Polk Street                          200 East Broward Boulevard, Suite 1110
5th Floor                                  Tampa, FL 33602-3949                          Fort Lauderdale, FL 33301-3535
San Francisco, CA 94111-3580

Christopher A Jarvinen +                   Amanda E Reagan +                             Matthew V Spero +
Berger Singerman LLP                       DLA Piper                                     Rivkin Radler LLP
1450 Brickell Avenue, Suite 1900           100 N. Tampa Street                           926 RXR Plaza
Miami, FL 33131-5319                       Suite 2200                                    Uniondale, NY 11556-3823
                                           Tampa, FL 33602-5809

Brenda E Carpenter +                       Joshua D Rievman +                            Fredric S. Newman +
Phelan Hallinan Diamond & Jones, PLLC      Dunning Rievman & Davies, LLP                 Hoguet Newman Regal & Kenney, LLP
2001 NW 64th Street, Suite 100             434 West 33rd Street                          One Grand Central Place
Fort Lauderdale, FL 33309-1844             New York, NY 10001-2601                       60 East 42nd Street, 48th Floor
                                                                                         New York, NY 10165-3003

Megan Preusker +
McDermott Will & Emery LLP
444 West Lake Street, Suite 4000
Chicago, IL 60606-0029
                             Case 9:19-bk-01947-FMD                   Doc 394       Filed 06/17/20      Page 30 of 33


                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Claire Breen                                       (u)Cooley LLP                                        (u)Gary Ganzi




(u)Victor F. Ganzi                                    (u)Gary Ganzi and Claire Breen as Attorneys-i        (u)MCP II Jefferson, LLC




(u)Fort Hill Square 1 Owner, LLC, c/o Prudent         (d)Internal Revenue Service                          (d)Just One More Restaurant Corp.
                                                      P.O. Box 7346                                        8955 Fontana del Sol Way, 2nd Floor
                                                      Philadelphia, PA 19101-7346                          Naples, FL 34109-4428



End of Label Matrix
Mailable recipients     87
Bypassed recipients      9
Total                   96
                           Case 9:19-bk-01947-FMD      Doc 394          Filed 06/17/20   Page 31 of 33
Label Matrix for local noticing           200 Chambers, LLC                               Bank of America, N.A.
113A-9                                    c/o Rivkin Radler LLP                           Bush Ross PA
Case 9:19-bk-09680-FMD                    926 RXR Plaza                                   c/o Andrew T. Jenkins, Esq.
Middle District of Florida                Uniondale, NY 11556-0926                        PO Box 3913
Ft. Myers                                                                                 Tampa, FL 33601-3913
Tue Jun 16 17:09:56 EDT 2020
Tom Crouch                                Scott Esterbrook                                Walter J. Ganzi Jr
Benson & Mangold                          Three Logan Square                              8171 Bay Colony Drive
116 N. Talbot Street, Suite A             1717 Arch Street, Suite 3100                    #1902
Saint Michaels, MD 21663-2144             Philadelphia, PA 19103-2762                     Naples, FL 34108-7567


Hoguet Newman Regal & Kenney, LLP         Just One More Holding Corp.                     Just One More Restaurant Corp.
One Grand Central Place                   8955 Fontana Del Sol Way                        8955 Fontana Del Sol Way
60 E. 42nd Street                         2nd Floor                                       2nd Floor
48th Floor                                Naples, FL 34109-4428                           Naples, FL 34109-4428
New York, NY 10165-3003

Soneet R Kapila                           SF V CLE Lending, LLC                           200   Chambers, LLC
Kapila & Company                          c/o Reed Smith LLP                              c/o   Jack Resnick & Sons, Inc.
1000 S. Federal Highway                   1001 Brickell Bay Dr.                           110   East 59 Street, 34th Floor
Suite 200                                 Suite 900                                       New   York, NY 10022-1308
Ft. Lauderdale                            Miami, FL 33131-4937
FL, FL 33316-1237
267 North Canon Drive, LLC                AvalonBay Communities, Inc.                     Bank of America
621 N. Beverly Dr.                        671 N. Glebe Rd., Ste. 800                      Global Commercial Banking
Beverly Hills, CA 90210-3319              Arlington, VA 22203-2138                        1301 Gervais Street, Suite 2020
                                                                                          SC3-230-20-02
                                                                                          Columbia, SC 29201-3354

Bank of America                           Briargrove Retail LP                            Claire Breen
PO Box 660576                             One Riverway, Suite 100                         c/o Frederic Newman, Esq.
Dallas, TX 75266-0576                     Houston, TX 77056-1962                          Hoguet Newman Regal & Kenney
                                                                                          60 E. 42nd St., 48th Floor
                                                                                          New York, NY 10165-3003

Cooley LLP                                Estate of Charles Cook                          Fort Hill Square 1 Owner, LLC
101 California Street, 5th F              c/o Frederic Newman, Esq.                       c/o Prudential Real Estate Investors
San Francisco, CA 94111-5800              Hoguet Newman Regal & Kenney                    8 Campus Drive, 4th Floor
                                          60 E. 42nd St., 48th Floor                      Parsippany, NJ 07054-4409
                                          New York, NY 10165-3003

Frederic Newman, Esq.                     Gary Ganzi                                      Internal Revenue Service
Hoguet Newman Regal & Kenney              c/o Frederic Newman, Esq.                       P.O. Box 7346
60 E. 42nd St., 48th Floor                Hoguet Newman Regal & Kenney                    Philadelphia, PA 19101-7346
New York, NY 10165-3003                   60 E. 42nd St., 48th Floor
                                          New York, NY 10165-3003

Just One More Holding Corp.,              Just One More Restaurant Holdings               Kasowitz Benson Torres LLP
1450 Brickell Avenue                      8955 Fontana del Sol Way, 2nd Floor             1633 Broadway
Ste 1900                                  Naples, FL 34109-4428                           New York, NY 10019-6708
Miami FL 33191-0001


Land Rover Financial Group                Palm Management Corp                            Peterson Family GST Trusts
1820 East Sky Harbour Circle #150         7380 West Sand Lake Road                        Janice, Jeffrey and David
Phoenix, AZ 85034-4875                    Suite 450                                       597 Westport Avenue, Apt C457
                                          Orlando, FL 32819-5251                          Norwalk, CT 06851-4466
                             Case 9:19-bk-01947-FMD                   Doc 394    Filed 06/17/20         Page 32 of 33
Rivkin Radler   LLP                                   Verizon                                              Victor Ganzi
Attn: Matthew   V. Spero, Esquire                     by American InfoSource as agent                      126 Eaast 56th Street, 14th Floor
200 Chambers,   LLC                                   PO Box 4457                                          New York, NY 10022
929 RXR Plaza                                         Houston, TX 77210-4457
Uniondale, NY   11556-0926

Robert E Tardif Jr.+                                  Benjamin E. Lambers +                                Robert A. Schatzman +
Trustee                                               Timberlake Annex                                     Gray Robinson, P.A.
Post Office Box 2140                                  501 E. Polk Street, Suite 1200                       333 S.E. 2nd Avenue, Suite 3200
Fort Myers, FL 33902-2140                             Tampa, FL 33602-3945                                 Miami, FL 33131-2191


Steven J Solomon +                                    Robert E Tardif, Attorney for Trustee +              United States Trustee - FTM7/13 +
GrayRobinson, PA                                      Robert E. Tardif, Jr., P.A.                          Timberlake Annex, Suite 1200
333 S.E. 2nd Avenue, Suite 3200                       Post Office Box 2140                                 501 E Polk Street
Miami, FL 33131-2191                                  Fort Myers, FL 33902-2140                            Tampa, FL 33602-3949


Andrew T. Jenkins +                                   Craig V Rasile +                                     Fox Rothschild +
Bush Ross, PA                                         McDermott Will & Emery LLP                           13 East 37th Street
Post Office Box 3913                                  333 SE 2nd Avenue, Suite 4500                        Suite 800
Tampa, FL 33601-3913                                  Miami, FL 33131-4336                                 New York, NY 10016-2821


Robert F Elgidely +                                   Paul Steven Singerman +                              Marian G Kennady +
Fox Rothschild LLP                                    Berger Singerman, LLP                                Reed Smith LLP
2 South Biscayne Boulevard, Suite 2750                1450 Brickell Avenue, Suite 1900                     1001 Brickell Bay Drive, Suite 900
Miami, FL 33131-1833                                  Miami, FL 33131-5319                                 Miami, FL 33131-4937


J Michael Kelly +                                     J Steven Wilkes +                                    Robert F Elgidely, Attorney for Trustee +
Cooley Godward Kronish LLP                            Office of United States Trustee                      Genovese Joblove & Battista, P.A.
101 California Street                                 501 East Polk Street                                 200 East Broward Boulevard, Suite 1110
5th Floor                                             Tampa, FL 33602-3949                                 Fort Lauderdale, FL 33301-3535
San Francisco, CA 94111-3580

Christopher A Jarvinen +                              Amanda E Reagan +                                    Matthew V Spero +
Berger Singerman LLP                                  DLA Piper                                            Rivkin Radler LLP
1450 Brickell Avenue, Suite 1900                      100 N. Tampa Street                                  926 RXR Plaza
Miami, FL 33131-5319                                  Suite 2200                                           Uniondale, NY 11556-3823
                                                      Tampa, FL 33602-5809

Joshua D Rievman +                                    Fredric S. Newman +                                  Megan Preusker +
Dunning Rievman & Davies, LLP                         Hoguet Newman Regal & Kenney, LLP                    McDermott Will & Emery LLP
434 West 33rd Street                                  One Grand Central Place                              444 West Lake Street, Suite 4000
New York, NY 10001-2601                               60 East, 42nd Street, 28th Floor                     Chicago, IL 60606-0029
                                                      New York, NY 10165-3003




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Claire Breen                                       (u)Cooley LLP                                        (u)Gary Ganzi
                           Case 9:19-bk-01947-FMD      Doc 394       Filed 06/17/20       Page 33 of 33
(u)Victor F. Ganzi                        (u)Gary Ganzi and Claire Breen as Attorneys-i    (u)MCP II Jefferson, LLC




(u)Raymond James & Associates, Inc.       (d)Just One More Restaurant Corp.                End of Label Matrix
                                          8955 Fontana del Sol Way, 2nd Floor              Mailable recipients   53
                                          Naples, FL 34109-4428                            Bypassed recipients    8
                                                                                           Total                 61
